Citation Nr: 1220369	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  03-26 544	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fatigue, dizziness, sleeplessness, loss of appetite, and joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to a disability rating greater than 20 percent for chronic lower back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Newark, New Jersey.  Jurisdiction of this matter is currently with the RO located in St. Petersburg, Florida.

This matter was previously before the Board in January 2006 and December 2009 at which time it was remanded for additional development.  It is now returned to the Board. 

It is noted that, although having requested a hearing before a travel section of the Board, the appellant failed to appear for the hearing scheduled for May 24, 2005.  Therefore, the request for hearing is deemed withdrawn, and the appeal is being processed accordingly.  38 C.F.R. § 20.704 (d) (2011).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  While the Veteran has reported fatigue, dizziness, sleeplessness, loss of appetite, and joint pain, there is no competent medical evidence that the Veteran currently has a current disability manifested by fatigue, dizziness, sleeplessness, loss of appetite, and joint pain, and there is no medical evidence or opinion of a medical nexus between the claimed disability and his period of active service.

2.  The Veteran's low back disability is manifested by forward flexion limited to no less than 70 degrees without evidence of pain.  Forward flexion less than 30 degrees; favorable ankylosis of the entire thoracolumbar spine; or intervertebral disc syndrome with incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past year is not shown by the evidence of record.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fatigue, dizziness, sleeplessness, loss of appetite, and joint pain, to include as a qualifying chronic disability pursuant to 38 C.F.R. § 3.317, are not met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).
 
2.  The criteria for a disability rating in excess of 20 percent for service-connected chronic low back strain were not met at any time during the period at issue.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (before and after September 23, 2002), 5292, 5295 (before September 26, 2003) and 5237, 5243 (after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled by information provided to the Veteran in correspondence from the RO dated in October 2003 and April 2006.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify that no duty to provide section 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."38 C.F.R. § 3.159 (b)(3) 2008.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  Moreover, all pertinent development has been undertaken, examinations have been performed, and all available evidence has been obtained in this case.  Thus, the content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the letter sent to the Veteran in April 2006.  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Fatigue, Dizziness, Sleeplessness, Loss of appetite,
and Joint pain, to Include as Due to an Undiagnosed Illness

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (201).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For Veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317.  Under this law and regulation, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2011). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for direct service connection. Further, lay persons are competent to report objective signs of illness.  Id. 

Medically unexplained chronic multi symptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi- symptom illness.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Effective September 29, 2010, presumptive service connection is warranted for brucellosis; campylobacter jejuni; coxiella burnetii (Q fever); malaria; mycobacterium tuberculosis; nontyphoid salmonella; shigella; visceral leishmaniasis; and West Nile virus.  75 Fed. Reg. 59,968, 59,971 (September 29, 2010) (to be codified at 38 C.F.R. § 3.117(c)(2) ).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service treatment records document the Veteran's complaints of dizziness associated with sinus infection and probable hypoglycemia in November 1998 and January 1999.  Otherwise, service treatment records do not contain documentation of complaints of fatigue, sleeplessness, loss of appetite or joint pain (other than complaints of shoulder and back pain, for which service connection has been established).

Subsequent to service, a December 2000 VA treatment record reflects the Veteran's complaints of poor appetite and poor sleep.  Report of May 2011 VA examination reflects no evidence of subjective fatigue, subjective Raynaud's, muscular tenderness or trigger point tenderness.  The Veteran had no complaints of dizziness or headaches.  The diagnosis was no objective evidence of chronic fatigue syndrome.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for disability manifested by  fatigue, dizziness, sleeplessness, loss of appetite, and joint pain must be denied, because the first essential criterion for a grant of service connection - evidence of a current disability upon which to predicate a grant of service connection - has not been met.

In adjudicating this claim, the Board has considered the assertions of the Veteran; however, none of his lay assertions provides a basis for allowance of the claim.  While the Veteran is competent to testify as to his symptoms, he is not competent or qualified, as a layperson, to render a diagnosis or an opinion concerning medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As indicated above, the claim turns on the medical matters of current disability, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is generally not capable of opining on matters requiring medical knowledge).  Hence, his lay assertions in this regard are of limited probative value.

For all the foregoing reasons, the Board finds that this claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Lower Back Strain

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2011) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board observes that the Court has also noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

During the pendency of Veteran's claim, the criteria for intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic Code 5293, were revised effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc regulations").  Further, the remaining spinal regulations were amended and the diagnostic codes renumbered in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised spinal regulations").  

Generally, in a claim for an increased disability rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2011).  A review of the record demonstrates that the RO considered the old and new criteria for rating disabilities of the spine, and the Veteran was made aware of the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Prior to September 23, 2002, intervertebral disc syndrome, postoperative, cured, was rated as 20 percent disabling for a moderate condition with recurring attacks.  A 40 percent disability rating required a severe condition with recurring attacks and intermittent relief.  The highest disability rating assignable under this diagnostic code provision was 60 percent which required a pronounced condition with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. Part 4, Diagnostic Code 5293 (2002). 

As of September 23, 2002, intervertebral disc syndrome could be rated on the basis of incapacitating episodes.  Where incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months a 20 percent disability rating is warranted.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent disability rating is warranted.  A maximum disability rating of 60 percent is assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  It is noted that an "incapacitating episode" as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , Diagnostic Code 5243 (2011).

Prior to September 26, 2003, limitation of motion of the lumbar spine was rated as 20 percent disabling where moderate, and 40 percent disabling where severe.  38 C.F.R. Part 4, Diagnostic Code 5292 (2003).

Effective September 26, 2003, lumbar spine disabilities rated on the basis of limitation of motion are assigned disability ratings under the General Rating Formula for Diseases and Injuries of the Spine.  Under this rating formula, where the disability is with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  The maximum 100 percent disability rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  In addition, for VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees (see also 38 C.F.R. § 4.71 , Plate V).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion of the specific joint or joints involved.  Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a disability rating of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent disability ratings are combined, not added, under Diagnostic Code 5003. 

In the appealed January 2003 rating decision, the RO denied the Veteran's claim for a disability rating in excess of 20 percent for the chronic low back strain.  

VA treatment records document the treatment the Veteran received for various disorders, including his lumbar spine disability.  An October 2000 MRI report showed small right posterolateral and lateral disc herniation at L1-2 indenting the dural sac.  Small midline and left posterolateral disc herniation at L5-S1 mildly involving the left S1 nerve root was also seen.

A November 2000 VA treatment record reflects the Veteran's complaint of low back pain.  The Veteran reported that he was taking Tylenol for the pain.  He denied having gross muscle weakness and numbness or tingling in the legs.  He denied having bowel or bladder incontinence.  On examination, the Veteran demonstrated mild tenderness over the upper lumbar spine with some paravertebral tenderness.  Straight leg raises was negative, bilaterally.

In a November 2000 VA physical rehabilitation treatment record, the Veteran described the pain as a diffuse dull pain in his back.  Medication and muscle relaxants offered relief of the back pain.  On examination he had 80 percent of forward flexion with end-range pain noted in the left mid trap.  He had full range of motion in extension, side-bending and rotation; however, side-bending produced end range pain in the left mid trap.  The assessment was diffused, nonspecific discomfort in mid back.

A May 2003 VA treatment record reflects the Veteran's complaints of sharp, stabbing pain in the low back with radiation down the right leg into the toes.  The Veteran reported that he got muscle spasm in the back every other day and had to sleep with pillows under the knees back and neck to relieve the muscle spasm.  The examiner documented the results of the October 2000 magnetic imaging resonance (MRI) study.  The assessment was chronic back pain with bizarre radiation pattern.

The May 2011 report of VA examination reflects the Veteran's complaints of constant, daily, mild, dull, back pain located in the lower back.  The Veteran reported the pain radiated into the middle and upper back and described the radiating pain as dull to sharp.  Physical examination revealed no evidence of ankylosis.  There was no spasm, atrophy, guarding, pain with motion or weakness; however, the Veteran demonstrated tenderness in the lower back.  On range of motion, he had flexion 0 to 70 degrees; extension 0 to 20 degrees; lateral flexion 0 to 30 degrees, bilaterally; and rotation 0 to 30 degrees, bilaterally.  There was no objective evidence of pain on range of motion and there was no additional limitation of motion following three repetitions.  Neurological examination was unremarkable and x-ray results were negative.  The diagnosis was lower back strain.

 The Board has reviewed the evidence of record.  In this case, a disability rating in excess of 20 percent is not warranted at any time during the appeals period.  Prior to September 26, 2003, to warrant a disability rating in excess of 20 percent, favorable ankylosis of the lumbar spine (Diagnostic Code 5289), severe limitation of motion of the lumbar spine (Diagnostic Code 5292) or severe lumbosacral strain (Diagnostic Code 5295) must have been demonstrated.  Such impairment was not documented by the evidence of record.  In fact, prior to September 2003, range of motion was never described as severe.  In the November 2000, VA physical rehabilitation treatment record, the Veteran had 80 percent of forward flexion and full range of motion in extension, side-bending and rotation, with end range pain in the left mid trap in forward flexion and side-bending.  While the Veteran reported pain associated with the disability at issue, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  While the Veteran subjectively reported discomfort in the extremes of movement, the pathology and objective observations of his behavior do not satisfy the requirements for a higher disability rating.  Thus, the Board finds that prior to September 2003, 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for a higher disability rating.

Beginning September 26, 2003, to warrant a disability rating in excess of 20 percent, forward flexion less than 30 degrees; favorable ankylosis of the entire thoracolumbar spine; or intervertebral disc syndrome manifested by incapacitating episodes of a total duration of at least 4 weeks but less than 6 weeks during the past year must be demonstrated by the evidence of record.  Again, such impairment is not documented by the evidence of record.  At worst, the Veteran is shown to have forward flexion to 70 degrees without evidence of pain.  Additionally, he has not been shown to have any additional limitation following repetitive use that would limit forward flexion to 30 degrees or less.  See DeLuca supra.  For these reasons, a rating in excess of 20 percent is not warranted at any time during the appeal for the Veteran's lower back strain.

In considering whether a separate disability rating for any associated objective neurologic abnormalities, the medical evidence of record has shown any such manifestations, and the Veteran, himself, has denied any bladder, bowel, or neurological side effects associated with his low back disability.  As such, there is no other provision under which a separate disability rating may be assigned for the Veteran's disability. 

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.   Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  Furthermore, although his symptoms may indeed be worse, the medical evidence of record does not show that they rise to the level that would warrant the assignment of the next higher disability rating.

Based upon the guidance of the Court in Hart, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and, as such, staged disability ratings are not warranted.

Extra-schedular Consideration

The above determination is based upon consideration of applicable provisions of VA's rating schedule.  The Board has considered assignment of a higher rating on an extra-schedular basis.  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the lower back strain.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment, should the disability worsen.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for fatigue, dizziness, sleeplessness, loss of appetite, and joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

A disability rating in excess of 20 percent for service-connected lower back strain is denied.



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


